06/01/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0116



                                    No. DA 18-0116

STATE OF MONTANA,


                Plaintiff and Appellee,

         v.

THOMAS DEUTSCH, SR.,

                Defendant and Appellant.

                                          ORDER

         Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 30, 2020, within which to prepare, serve, and file its response

brief.




DM                                                                       Electronically signed by:
                                                                             Laurie McKinnon
                                                                    Justice, Montana Supreme Court
                                                                               June 1 2020